DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5 in the reply filed on May 04, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01 (a)). 
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 04, 2021.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 21, 2019 was filed prior to the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 8: “the upper die and itself” should read -- the upper die and the lower die --
Claim 1, line 15: “and itself to bend” should read -- and the lower die to bend --



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, lines 9-10: “an upper moving mechanism configured to move the upper die in the direction parallel to the upper surface”

Claim 3 lines 3-4: “a positioning die configured to be brought into abutment with the upper surface of the electric conductor to position the electric conductor”
Claim 5, lines 4-5: “configured to bend both end portions of the electric conductor on a plane parallel to the upper surface of the electric conductor”
Claim 5, lines 7-8: “configured to bend a predetermined portion of the electric conductor”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-8 recite “a lower die provided to move in an up-and-down direction parallel to the lateral surface below the electric conductor and configured to hold the electric conductor between the upper die and itself to bend the electric conductor” in which, it is unclear how the lower die holds an electric conductor if the lower die moves in up-and-down direction ‘below” the electric conductor, parallel to a lateral surface.
Further, lines 7-8 recite the limitation “and configured to hold the electric conductor between the upper die and itself to bend the electric conductor”, in which the use of phrase “itself” is unclear whether the lower die is configured to hold the electric conductor between the upper die and the lower die or the lower die itself can bend the electric conductor.

Lines 9-10 recite “an upper moving mechanism configured to move the upper die in the direction parallel to the upper surface” in which, it is unclear the upper die moves parallel to the upper surface of what? Further, it is ambiguous and confusing the recited function “between a corresponding position where the upper die corresponds in position to the lower die” because it is unclear when both upper die and the lower die corresponds. 

Lines 13-17 recite the limitation “a lower moving mechanism configured to move the lower die in the up-and-down direction between a bending position where the lower die holds the electric conductor between the upper die located in the corresponding position and itself to bend the 

Claim 4 line 2 recites “wherein an upper projecting portion is formed on an upper surface of the upper die” renders the claim indefinite. It is unclear in the claimed electric conductor bending apparatus how and when the recited “an upper projection portion is formed”. Would this be recited as “wherein an upper projecting portion on the upper surface of the upper die”?

Claim 1 line 4 recites “an upper die provided to move in a direction parallel to an upper surface”. However, claim 5 line 3 recites “an upper bending die provided to move in the up-and-down direction above the electric conductor”, which renders the claim indefinite. It is unclear the “upper die” recited in claim 1 is same as the “upper bending die” recited in claim 5. 

Claims 2-5 depend on claim 1. Therefore, claims 1-5 are rejected. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 5, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (WO 2017057036, see US 20190074753 for English Translation).
Hashimoto reads on the claims as follows:
Claim 1. An electric conductor bending apparatus (Fig. 5) for bending an elongated electric conductor (11, Fig. 1) on a longitudinal lateral surface (slot-housed portion 12a and 12b), comprising: 
an upper die (outer die 202, Fig. 5, see modified Fig. 5 Hashimoto, below) provided to move in a direction parallel to an upper surface of the electric conductor (moves in C1 direction or C2 direction, which is parallel to the coil windings 10, Fig. 5 and para. [0055]) above the electric conductor; 
a lower die (second outer die 201) provided to move in an up-and-down direction (second movement mechanism 42 structured to move the outer die 201 in E direction along the stacking direction A of the flat rectangular conductor wire 11, which is up-and-down direction, see Figs. 5 and 10, para. [0065]) parallel to the lateral surface below the electric conductor and configured to hold the electric conductor between the upper die and itself to bend the electric conductor (see Fig. 11 and para. [0065]); 
an upper moving mechanism (first movement mechanism 41, Fig. 5) configured to move the upper die in the direction parallel to the upper surface (first movement mechanism unit 41 moves the outer die so that it approaches the concentric winding coil 10 in the C1 direction or the 
a lower moving mechanism (second movement mechanism 42, Fig. 5) configured to move the lower die in the up-and-down direction (A direction, which is up-and-down direction, Figs. 5 and 10, see para. [0065]) between a bending position where the lower die holds the electric conductor between the upper die located in the corresponding position and itself to bend the electric conductor and a second withdrawal position where the lower die is withdrawn downwards from the bending position; and 
a control unit (44, Fig. 5) configured to control to drive the upper moving mechanism and the lower moving mechanism (para. [0067]), 
wherein the control unit executes a bending control in which with the upper die located in the corresponding position, the control unit drives the lower moving mechanism to move the lower die from the second withdrawal position to the bending position where the electric conductor is held between the upper die and the lower die to be bent (control unit 44 configured to control the first movement mechanism units 41, the second movement mechanism units 42, and the third movement mechanism units 43, para. [0067]).

Claim 2. The electric conductor bending apparatus according to Claim 1, wherein a plurality of the electric conductors are bent altogether at one time by the upper die and the lower die (see Fig. 5 and para. [0010]).

Claim 3. The electric conductor bending apparatus according to Claim 1, further comprising: a positioning die (arc shaped openings 24, Fig 8, para. [0056]) configured to be 

[AltContent: arrow][AltContent: textbox (bending die)][AltContent: arrow][AltContent: textbox (upper die)]
[AltContent: arrow][AltContent: textbox (lower die)]
    PNG
    media_image1.png
    818
    585
    media_image1.png
    Greyscale
 
		Modified Fig. 5, Hashimoto.

Claim 4. The electric conductor bending apparatus according to Claim 1, wherein an upper projecting portion is formed on an upper surface of the upper die, the upper projecting portion projecting in a sloping direction (inclined portion 14c, Fig. 11, para. [0065]) with respect to an upward direction.

Claim 5. The electric conductor bending apparatus according to Claim 1, further comprising: 
an end portion bending die (fins 22a and 22b, Fig. 7, para. [0079]) provided to move in a direction parallel to the upper surface of the electric conductor  and configured to bend both end portions of the electric conductor on a plane parallel to the upper surface of the electric conductor (see para. [0079]); and 
an upper bending die (inner die 30, Fig. 22, para. [0090]) provided to move in the up-and-down direction above the electric conductor (see Figs. 20-22, inner die 30 moved relative to the outer die 20, para. [0090]) and configured to bend a predetermined portion of the electric conductor which is covered by the upper die when the upper die is located in the corresponding position (rectangular conductor 11 curve at 11b, see Fig. 11, para. [0059]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art of record Hashimoto (US 20150372573) teaches a method for forming a concentric winding coil from a rectangular conductor wound in a predetermined number of turns and the coil end portion with different nonlinear shapes in one step by causing a die to make a stroke movement in a predetermined direction with respect to the rectangular conductor.

Prior art of record Matsuoka (US 20120200190) teaches a coil end structure of a rotating electric machine which is able to miniaturize the coil end structure without having an insulation coating of a flat wire being affected.

Prior art of record Yogo (US 20150352619) teaches a bending device and a bending mechanism having three sets of joints, each rotating around an axis parallel to an axial direction of the workpiece.

Prior art of record Schumacher (US 20070040302) discloses a method for bending coils using a first pair of opposing dies each comprising a first surface corresponding to a first pair of bends, a second pair of opposing dies each comprising a second surface corresponding to a second pair of bends to be formed in a second strand of material. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729